Upon the facts of this case, I concur in the result reached by the majority, but it seems to me that the opinion of the majority lays down too broad a rule. As noted in the opinion, Rem. Rev. Stat., § 6906, renders the separate property of the wife chargeable for the expenses of the family, and In re DeNisson,197 Wn. 265, 84 P.2d 1024, this court directed that a guardian of a wife's estate pay out of the separate estate of the wife, for the benefit of the husband, an allowance for the latter's support. It seems to me unimportant that in the case cited the court had already, through the guardianship, "assumed jurisdiction over the wife and her property," as the right toassume such jurisdiction is entitled to no less consideration than jurisdiction already taken.
While it is true that Rem. Supp. 1941, § 9998-37, quoted in the majority opinion, excludes from resources, in connection with an application for a senior citizens grant, the ability of relatives or friends of the applicant to contribute to his support, this does not exclude the liability of a wife or relative or any other person, if by reason of status or contract such liability exists.
ROBINSON, C.J., concurs with BEALS, J. *Page 471